Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comments
The proposed amendments in claims 1 and 3 raise new issues: “upper and lower mold sleeves”, “pouring pourable wet concrete”, “before the pressing of the upper mold sleeve, and wherein during the setting time the upper mold sleeve remains removed and air leaves the predetermined quantity of the pourable wet concrete and the pourable wet concrete is reduced” and “to a volume equal to the predetermined volume” which would require further search and/or consideration. Therefore the amendments are not entered. 
Regarding arguments in claim 1 that Steiro does not teach “pourable wet concrete” instead of “no-slump concrete”, it is not persuasive. No-slump concrete is wet. Applicant needs to show why the “pourable wet concrete” is a special concrete. Related to “air bubbles” in concrete, Steiro apply a vibrator to remove air bubbles during the pouring process.   
Regarding arguments in claim 1 that Steiro does not teach pouring a predetermined amount of concrete, it is not persuasive. Steiro teaches pouring concrete into the mold. For one of ordinary skilled in the art, that means how much concrete needed in the mold is predetermined (for example through trying) otherwise Steiro cannot achieve the goal of mass production of pipes. 
Regarding arguments in claim 1 that Steiro does not teach allowing air to escape after dumping of the no-slump concrete into the mold space S, it is not persuasive. When Steiro uses 
Regarding arguments in claim 1 that Steiro does not teach lengthwise divided mantle, it is not persuasive. In the teachings of Steiro, the outer mold O is the mantle. The inner mold I and the outer mold O is divided lengthwise (forming a mold space S). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/SHIBIN LIANG/Examiner, Art Unit 1741   

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742